20-05027-rbk Doc#100 Filed 10/14/20 Entered 10/14/20 19:47:05 Main Document Pg 1 of
                                         5



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

     In re:                                   §
                                              §    Chapter 11
     KrisJenn Ranch, LLC,                     §
                                              §
              Debtor                          §    Case No. 20-50805


     KrisJenn Ranch, LLC, KrisJenn Ranch,     §
     LLC–Series Uvalde Ranch, and KrisJenn    §
     Ranch, LLC–Series Pipeline ROW, as       §
     successors in interest to Black Duck     §
     Properties, LLC,                         §
                                              §    Adversary No. 20-05027
              Plaintiffs,                     §
                                              §
     v.                                       §
                                              §
     DMA Properties, Inc. and Longbranch      §
     Energy, LP,                              §
                                              §
              Defendants.                     §


     DMA Properties, Inc. and Frank Daniel     §
     Moore,                                    §
                                               §
            Counter-Plaintiffs and Third-Party §
            Plaintiff,                         §
                                               §
     v.                                        §
                                               §   Adversary No. 20-05027
     KrisJenn Ranch, LLC, KrisJenn Ranch,      §
     LLC–Series Uvalde Ranch, KrisJenn         §
     Ranch, LLC–Series Pipeline ROW, Black §
     Duck Properties, LLC, Larry Wright, and §
     John Terrill, Granstaff, Gaedke, &        §
     Edgmon, P.C., David Strolle, and          §
     McLeod Oil, LLC,                          §
                                               §
            Third-Party/Counterdefendants.     §
20-05027-rbk Doc#100 Filed 10/14/20 Entered 10/14/20 19:47:05 Main Document Pg 2 of
                                         5



        DMA AND MOORE’S UNOPPOSED MOTION FOR LEAVE TO AMEND

           DMA Properties, Inc. (“DMA”) and Frank Daniel Moore move for leave to amend
    their counterclaims and third-party claims. This motion is unopposed.

                                         BACKGROUND
           This case concerns the parties’ respective rights and interests in a pipeline right-of-
    way. Relevant here, Frank Daniel Moore and Larry Wright were previously 50/50 members
    (through their entities) of a now-defunct entity, Black Duck, LLC. Black Duck owned the
    right-of-way that is the subject of this lawsuit. In 2018, Moore resigned from Black Duck and
    exchanged his 50% interest in Black Duck for, among other things, a 20% net-profits interest
    in the right-of-way that attaches and runs with the land. DMA—Moore’s entity—received
    the 20% net profits interest.
           In June 2020, DMA and Moore filed their initial counterclaims and third-party
    claims in this adversary proceeding, including declaratory judgment claims regarding the
    parties’ respective interests in the right-of-way and another asset. DMA and Moore now
    seek to amend those claims for two reasons.
           First, DMA and Moore seek to amend their claims to add McLeod Oil, LLC
    (“McLeod”), as a defendant with respect to their declaratory judgment claims. At the time
    of filing their initial claims, DMA and Moore were unaware that McLeod has a real property
    interest in the right-of-way. Subsequently, they have learned that McLeod has acquired
    (a) an option to purchase the right-of-way, and (b) a security interest in the right-of-way.
    Both of these interests are real property interests, and because McLeod has an interest in the
    right-of-way, McLeod is a necessary party with respect to the declaratory claims. See FED.
    R. CIV. P. 57 Advisory Committee Notes (“[A]ll parties having an interest therein or
    adversely affected must be made parties . . . .”).
           Second, DMA and Moore seek leave to amend their claims to add David Strolle as a
    defendant with respect to their claims for breach of fiduciary duty, tortious interference, civil
    conspiracy, and related aiding-and-abetting claims. Strolle—who previously served as the
    lawyer for Black Duck as well as for the KrisJenn entities—has been before this Court several
    times already in connection with a subpoena issued by DMA. Testimony by Larry Wright at
20-05027-rbk Doc#100 Filed 10/14/20 Entered 10/14/20 19:47:05 Main Document Pg 3 of
                                         5



    his recent deposition—as well as documents produced by Strolle and other parties to this
    litigation—have shown that Strolle had a more significant role in facilitating Wright’s actions
    and schemes with respect to the right-of-way than originally anticipated.

                                          ARGUMENT
             Rule 15(a)(2) provides that courts should “freely give leave when justice so

    requires.” FED. R. CIV. P. 15(a)(2). This standard “evinces a bias in favor of granting leave

    to amend,” and courts may only deny leave when faced with a substantial reason for doing

    so, such as undue delay, bad faith, dilatory motive, repeated failures to cure deficiencies,

    futility, or undue prejudice to the opposing party.” Mayeaux v. La. Health Serv. & Indem. Co.,

    376 F.3d 420, 425 (5th Cir. 2004); Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir.

    2000).

             Here, there is no substantial reason to deny leave to amend. First, DMA and Moore

    have not unduly delayed in seeking leave to amend. When this action was filed, DMA and

    Moore were unaware that McLeod had a real property interest in the right-of-way. Nor were

    they aware of the extent of David Strolle’s role in facilitating Larry’s Wright’s fraudulent

    conduct. Second, the other parties to this litigation will not be prejudiced by these

    amendments. KrisJenn and Wright have both long known of McLeod’s interest in the right-

    of-way (though they failed to disclose it). Strolle, meanwhile, has been a figure in this

    litigation for months. In fact, DMA and Moore subpoenaed Strolle just eight days after filing

    their initial pleadings in this lawsuit. After Larry Wright’s deposition testimony and recent

    document productions revealed the extent of Strolle’s involvement, DMA and Moore

    promptly moved to add Strolle as a Defendant in this action.

                                         CONCLUSION
             DMA and Moore respectfully request the Court grant their unopposed motion for
    leave to file amended counterclaims and third-party claims in this action.
20-05027-rbk Doc#100 Filed 10/14/20 Entered 10/14/20 19:47:05 Main Document Pg 4 of
                                         5



                                               Respectfully submitted,

                                               /s/ Christopher S. Johns
                                               Christopher S. Johns
                                               State Bar No. 24044849
                                               Christen Mason Hebert
                                               State Bar No. 24099898
                                               JOHNS & COUNSEL PLLC
                                               14101 Highway 290 West, Suite 400A
                                               Austin, Texas 78737
                                               512-399-3150
                                               512-572-8005 fax
                                               cjohns@johnsandcounsel.com
                                               chebert@johnsandcounsel.com

                                               /s/ Timothy Cleveland
                                               Timothy Cleveland
                                               State Bar No. 24055318
                                               Austin H. Krist
                                               State Bar No. 24106170
                                               CLEVELAND | TERRAZAS PLLC
                                               4611 Bee Cave Road, Suite 306B
                                               Austin, Texas 78746
                                               512-689-8698
                                               tcleveland@clevelandterrazas.com
                                               akrist@clevelandterrazas.com

                                               /s/ Natalie F. Wilson
                                               Natalie F. Wilson
                                               State Bar No. 24076779
                                               LANGLEY & BANACK
                                               745 East Mulberry Avenue, Suite 700
                                               San Antonio, Texas 78212
                                               210-736-6600
                                               210-735-6889 fax
                                               nwilson@langleybanack.com

                                               Andrew R. Seger
                                               State Bar No. 24046815
                                               KEY TERRELL & SEGER
                                               4825 50th Street, Suite A
                                               Lubbock, Texas 79414
                                               806-793-1906
                                               806-792-2135 fax
                                               aseger@thesegerfirm.com

                                               Attorneys for Frank Daniel Moore and
                                               DMA Properties
20-05027-rbk Doc#100 Filed 10/14/20 Entered 10/14/20 19:47:05 Main Document Pg 5 of
                                         5



                                       CERTIFICATE OF SERVICE
             I hereby certify that on October 14, 2020 a true and correct copy of the foregoing
    document was transmitted to each of the parties via the Court’s electronic transmission
    facilities and/or via electronic mail as noted below. For those parties not registered to receive
    electronic service, a true and correct copy of the foregoing document was served by United
    States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                    Michael Black
     Charles John Muller, IV                              BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                                 750 Rittiman Road
     111 W. Sunset                                        San Antonio, TX 78209
     San Antonio, TX 78209                                mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                              Jeffery Duke
                                                          DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                     22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                   Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                   jduke@dbmmlaw.com
     Pipeline Row
                                                          Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                    Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                           OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                     903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                           Austin, Texas 78701
     ron@smeberg.com                                      shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC              United States Trustee
     William P Germany                                   John Terrill
     BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                                 Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                   /s/ Christopher S. Johns
                                                   Christopher S. Johns
